Exhibit 10.1

NELSON HAIGHT

EMPLOYMENT AGREEMENT

KEY ENERGY SERVICES, INC. (the “Company” or “Key”), a Delaware corporation with
its principal offices at 1301 McKinney Street, Suite 1800, Houston, Texas 77010,
and NELSON HAIGHT (“Employee”) enter into this Employment Agreement (this
“Agreement”) effective the 15th day of June 2020 (the “Effective Date”) in order
to outline the terms and conditions of Employee’s employment relationship with
the Company during the term of this Agreement. Employee and the Company hereby
agree as follows:

1.    Employment; Term of Agreement. Employee agrees to devote his full time and
best efforts to serve as Senior Vice President, Chief Financial Officer and
Treasurer for the Company, having those duties and title specified from time to
time by the Chief Executive Office or the Board of Directors (the “Board”) of
the Company. This Agreement will continue until the close of business on
December 31, 2021, unless earlier terminated in accordance with its terms, and
shall be automatically renewed for successive one-year terms unless either
Employee or the Company gives written notice to the other, no later than thirty
(30) days prior to the expiration of the then-current term that such automatic
extension shall not occur. Employee will, if elected, serve as an officer and/or
director of the Company, its parent, subsidiaries or affiliates (collectively,
the “Key Companies”) and perform all duties incident to such offices.

2.    Salary; Long-Term Incentive; Bonus; Expenses. Effective as of the
Effective Date, the Company will pay a salary to Employee at the annual rate of
Three Hundred and Seventy-Five Thousand Dollars ($375,000.00) (the “Base
Salary”), payable in substantially equal installments in accordance with the
Company’s existing payroll practices, but no less frequently than monthly. The
Compensation Committee of the Board of Directors if the Company, will have
discretion to review Employee’s compensation from time to time as it deems
appropriate and may, in its sole discretion, increase Employee’s Base Salary.
Notwithstanding the foregoing and consistent with Base Salary reductions
applicable to all other Company officers in 2020, Employee’s Base Salary shall
be reduced by 10% to an annual rate of $337,500 until such time as other Company
officer base salaries are returned to their pre-reduction levels. In addition,
Employee shall be eligible to participate in incentive plans in effect from time
to time for the Key Companies’ similarly-situated executives, key employees and
other persons involved in the business of the Company and in the Key Companies’
stock-based incentive plans outstanding from time to time. Under the Key
Companies’ annual incentive bonus plan and subject to the terms of the governing
plan, Employee may be eligible to earn a discretionary cash bonus, with the
amount of any such bonus in any given year to be determined by the senior
management of the Company or the Board (or a committee thereof) in their sole
discretion, based upon the level of achievement of goals mutually established by
Employee and the senior management of the Company (subject to Board approval).
Such bonus shall be paid to Employee no later than March 15 of the year
following the year to which it applies, as a “short-term deferral” under Treas.
Reg. 1.409A-1(b)(4). Employee will be reimbursed by the Company for reasonable
travel, lodging, meals and other expenses incurred by Employee in connection
with performing his services hereunder in accordance with the Key Companies’
policies as in effect from time to time.

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

3.    Vacations; Benefits. Employee will be entitled to (i) not less than 20
vacation days per calendar year (prorated for any partial year of service), with
no carryover to subsequent years, and (ii) participation in such other fringe
benefits, including, without limitation, personal time off, group medical and
dental, life, accident and disability insurance, retirement plans and
supplemental and excess retirement benefits as the Company may provide from time
to time for similarly-situated employees of the Company; provided, however, that
during the term of this Agreement, Employee shall not be entitled to or eligible
for severance under any other plan, program, policy, or agreement.

4.    Termination and Severance. Employee’s employment is at-will and may be
terminated by Employee or the Company for any reason at any time during the term
of this Agreement, subject to the severance provisions below. Employee agrees
that he has fully negotiated this Section 4 of his Agreement with the Company to
provide for sufficient severance pay, as appropriate, upon termination of
employment.

 

  (a)

Termination of Employment by the Company for Cause; Termination of Employment by
Employee other than for Good Reason; Non-Renewal of Agreement. In the event
(i) Employee’s employment is terminated by the Company for Cause, (ii) Employee
voluntarily terminates his employment for any reason other than for Good Reason,
or (iii) Employee’s employment is terminated as a result of non-renewal of this
Agreement, the Company shall have no further obligations to Employee except to
pay Employee accrued but unpaid Base Salary through Employee’s termination date
and any expense reimbursements owed to Employee through the date of termination.
As used in this Agreement, the term “Cause” shall mean (1) the willful and
continued failure by Employee to substantially perform Employee’s duties
hereunder (other than any such willful or continued failure resulting from
Employee’s incapacity due to Employee’s Disability (defined below)), (2)
repeated substandard work performance or repeated unreliability that has not
been cured to the Company’s satisfaction after notice of the same as has been
provided to Employee, (3) serious workplace misconduct, (4) Employee’s
engagement in misconduct that Employee knows or should know reasonably could be
injurious to any of the Key Companies, monetarily or otherwise (including
injurious to the reputation of such Company), (5) Employee’s conviction of a
felony by a court of competent jurisdiction or a plea of no contest to a felony
charge, (6) fraud or other material dishonesty against any of the Key Companies,
(7) the breach of any of the provisions hereof, or (8) the violation by Employee
of any of the Key Companies’ policies, rules or guidelines as in effect from
time to time, including without limitation, the Code of Business Conduct,
securities trading policy or anti-trust policy.

 

  (b)

Involuntary Termination of Employment Because of Death, Disability, or by the
Company other than for Cause, or by Employee with Good Reason. In the event
Employee’s employment is involuntarily terminated during the term of the
Agreement (i) by Employee’s death, (ii) due to Employee’s Disability (as defined
below), or (iii) by the Company other than for Cause, or if Employee voluntarily
terminates employment with Good Reason (as defined below), Employee will be

 

2

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

  eligible to receive (x) a lump sum severance payment equal to 1.5 times
Employee’s annual Base Salary, less applicable deductions and withholdings, on
the thirtieth (30th) day following Employee’s termination, (y) continued
coverage for Employee and his dependents under the Company’s medical and dental
benefit plans for 12 months at a cost to Employee equal to the cost of such
coverage for similarly-situated employees of the Company, which continued
coverage shall immediately end upon obtainment of new employment and coverage
under a similar welfare benefit plan (with the obligation to promptly report
such new coverage to the Company) and and (z) unless otherwise provided for in
an award agreement, accelerated vesting and immediate exercisability of all
outstanding equity awards previously granted to Employee, with the vesting of
equity awards that are based in whole or in part on performance being determined
by the Board (or a committee thereof). Employee shall not be eligible to receive
the severance payment, the continued coverage or the accelerated vesting
described in this Section 4(b) unless and until he (or in the event of
Employee’s death, his estate) executes and returns on a timely basis, without
revoking, a release of claims in a form acceptable to the Company. As used in
this Agreement, the term “Disability” means Employee’s inability, with or
without reasonable accommodation, to perform Employee’s obligations and duties
hereunder by reason of physical or mental illness or injury for a period of 120
days.

“Good Reason” shall mean the occurrence of one or more of any of the following
without Employee’s consent:

(1) A material diminution in Employee’s Base Salary (except in conjunction with
an across-the-board base salary reduction that affects similarly situated
employees of the Company), authority, duties or responsibilities from those
previously afforded to Employee;

(2) A move of more than fifty (50) miles in the geographic location at which
Employee must perform services from the location at which Employee was
previously required to perform services for the Company; or

(3) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

Good Reason shall only be found to exist where (w) Employee provided notice
to Company of the existence of one of the above conditions within ninety
(90) days of the initial existence of such condition, (x) the Company was
provided thirty (30) days from the date of Employee’s notice to remedy that
condition (the “Cure Period”), (y) the condition was not remedied by the
Company during the Cure Period and (z) the termination of employment must occur
within one hundred and twenty (120) days of the initial existence of the
condition giving rise to Good Reason.

 

3

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

  (c)

Involuntary Termination following a Change of Control. If, within one year
following a Change of Control (as defined in Exhibit A) of the Company, the
Company terminates the employment of Employee without Cause or Employee resigns
with Good Reason, then Employee will be entitled to receive the payments and
benefits set forth in Section 4(b) above in addition to the following:

(1) the amount of any unpaid bonus for any performance period ending prior to
the date of Employee’s termination, determined under the applicable bonus
program based on actual achievement of any established performance objectives,
to be paid on the date on which the bonus for such period is paid to similarly
situated employees of the Company; and

(2) an amount equal to Employee’s target bonus amount for the performance period
in which the termination of employment occurs, pro-rated based on the number of
full months employed during the performance period (including the date of
employment termination), to be paid in a single cash lump sum payment as soon as
practicable following Employee’s termination of employment.

 

  (d)

Special Rules Pertaining to Termination. For purposes of this Agreement,
Employee’s employment will not be considered to have terminated unless, as a
result of a termination, Employee has had a “separation from service” (as that
term is defined in Treas. Reg. § 1.409A-1(h)) with the “Key Energy Controlled
Group.” The term “Key Energy Controlled Group” means the group of corporations
and trades or businesses (whether or not incorporated) composed of the Company
and every entity or other person which together with the Company constitutes a
single “service recipient” (as that term is defined in Treas. Reg. §
1.409A-1(g)) as the result of the application of Treas. Reg. § 1.409A-1(h)(3).

5.    Section 280G. In the event that any payments or benefits otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then such payments and benefits will be either
(i) delivered in full, or (ii) delivered as to such lesser extent that would
result in no portion of such payments and benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the receipt by Employee on an after-tax basis of
the greatest amount of benefits, notwithstanding that all or some portion of
such payments and benefits may be taxable under Section 4999 of the Code. Any
reduction in payments and/or benefits required by this provision shall occur in
the following order: (x) reduction of cash payments, (y) reduction of vesting
acceleration of equity awards, and (z) reduction of other benefits paid or
provided to Employee. In the event that acceleration of vesting of equity awards
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant for equity awards. If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.

 

4

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

6.    Protection of Confidential Information. During Employee’s employment
relationship with the Company, the Company has provided and will continue to
provide access to information that is among its increasing body of trade
secrets, engineering data, proprietary data, intellectual property, customer
data, or other Confidential Information (as defined below) of the Key Companies,
which will be necessary for Employee to perform his duties and responsibilities
to the Company. Employee’s position is a position of trust and confidence that
involves working with the Key Companies’ Confidential Information and developing
additional Confidential Information for use by the Key Companies. The Company
has disclosed and will continue to disclose or grant access to Confidential
Information to Employee after Employee’s execution and delivery of this
Agreement, in which Employee agrees to protect Confidential Information and in
which Employee acknowledges the terms of which are no more restrictive than
necessary to protect the Key Companies’ legitimate business interests, including
Confidential Information and goodwill.

 

  (a)

Non-disclosure Obligation. During the period of Employee’s employment and
forever thereafter, Employee will not, without the express written consent of
the Chief Executive Officer of Key, directly or indirectly communicate or
divulge to, or make available to, or use for Employee’s own benefit or for the
benefit of any competitor or any other person or entity, any Confidential
Information, except to the extent that disclosure is required (i) at the
Company’s direction or (ii) by a court or other governmental agency of competent
jurisdiction.

 

  (b)

Confidential Information Defined. “Confidential Information” refers to any item
of information, or a compilation of information, in any form (tangible or
intangible), related to the Key Companies’ business that the Key Companies have
not made public or authorized public disclosure of, and that is not generally
known to the public or to other persons who might obtain value or competitive
advantage from its disclosure or use. Confidential Information will not lose its
protected status under this Agreement if it becomes generally known to the
public or to other persons through improper means such as the unauthorized use
or disclosure of the information by Employee or another person. Confidential
Information includes, but is not limited to, personnel information (including
information relating to any and all aspects of compensation of any and all
employees of the Key Companies), ideas, discoveries, designs, inventions,
improvements, trade secrets, engineering data, proprietary data, intellectual
property, customer data, technology, know-how, manufacturing processes, design
specifications, writings and other works of authorship, computer programs,
financial information, accounting information, organizational structure, Key
Companies’ expenditures, marketing plans, customer lists and data, business
plans or methods and the like, that relate in any manner to the actual or
anticipated business of the Key Companies, as well as any and all information
regarding the Key Companies other than information disclosed in public filings
under the Securities Exchange Act of 1934, as amended. Confidential Information
shall not include information that is publicly available, unless such
information became publicly available by reason of a breach of this Agreement by
Employee.

 

5

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

  (c)

Steps to Protect Information. At all times, Employee agrees to use all
reasonable and available methods to prevent the unauthorized use or disclosure
of Confidential Information. Depending upon the circumstances, available methods
may include but are not limited to: marking information “Confidential,” sharing
information with authorized persons only on a need-to-know basis, maintaining
the integrity of password protected computer systems, and otherwise storing
information in a manner that prevents unauthorized access. Employee shall
maintain at her work station and/or any other place under his control only such
Confidential Information as he has a current “need to know” in the furtherance
of the Key Companies’ business. Employee shall return to the appropriate person
or location or otherwise properly dispose of Confidential Information once that
need to know no longer exists. Employee shall not make copies of or otherwise
reproduce Confidential Information unless there is a legitimate business need of
the Key Companies for reproduction. Employee shall not store electronic data of
the Key Companies, including but not limited to Confidential Information, on any
electronic storage device that is not owned by the Company without prior consent
of the Company. If Employee does store electronic data on an electronic storage
device that is not owned by the Company, with or without consent of the Company,
Employee hereby agrees to surrender within three (3) business days following
demand by the Company any and all such electronic storage devices to the Company
for inspection, data retrieval, and data removal.

 

  (d)

Return of Confidential Information. Employee agrees that all Confidential
Information received by Employee during Employee’s employment with the Company
is, and shall be, the property of the Company exclusively. Employee agrees to
immediately return to the Company (or, with the Company’s permission, destroy)
all of the material mentioned above, including memoranda or notes taken by
Employee and all tangible materials, including, without limitation,
correspondence, drawings, blueprints, letters, notebooks, reports, flow-charts,
computer programs and data proposals, at the request of the Company. No copies
will be made by Employee, or retained by Employee, of any such Confidential
Information, whether or not developed by Employee.

 

  (e)

Third Party Information. Employee acknowledges that the Company may receive from
third parties their confidential information subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees that he owes the Company and such
third parties, during the period of employment and thereafter, a duty to hold
all such confidential information in the strictest confidence and not to
disclose or use it, except as necessary to perform his obligations hereunder and
as is consistent with the Company’s agreements with such third parties.

 

6

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

  (f)

Permitted Disclosure. Notwithstanding the foregoing, or any other provision of
this Agreement:

(1) Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is (a) made (y)
in confidence to a federal, state or local government official, either directly
or indirectly, or to an attorney, and (z) solely for the purpose of reporting or
investigating a suspected violation of law; (b) made in a compliant or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; or (c) protected under the whistleblower provisions of applicable law;

(2) In the event Employee files a lawsuit for retaliation by the Company for
Employee’s reporting of a suspected violation of law, Employee may (a) disclose
a trade secret to Employee’s attorney and (b) use the trade secret information
in the court proceeding related to such lawsuit, in each case, if Employee
(y) files any document containing such trade secret under seal; and (z) does not
otherwise disclose such trade secret except pursuant to court order; and

(3) Nothing shall prevent Employee from lawfully, and without obtaining prior
authorization from the Company, (a) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by the U.S. Securities and
Exchange Commission (the “SEC”) or any other governmental or regulatory agency,
entity, or official(s) (collectively, “Governmental Authorities”) regarding a
possible violation of any law; (b) responding to any inquiry or legal process
directed to an employee individually from any Governmental Authority;
(c) testifying, participating or otherwise assisting in any action or proceeding
by any Governmental Authorities relating to a possible violation of law,
including providing any documents or other Confidential Information to
Governmental Authorities; or (d) receiving an award for information provided to
the SEC or any other Governmental Authority. Neither this Agreement nor any
other agreement between Employee and the Company shall be construed or applied
to require Employee to obtain prior authorization from the Company before
engaging in any of the foregoing conduct referenced in this Section 6(f), or to
notify the Company of having engaged in any such conduct.

7.    Restrictive Covenants. The provisions of Exhibit B attached hereto, which
are deemed to be part of this Agreement as if fully set forth herein, shall
apply to the Participant. By accepting this Agreement, the Participant agrees to
be bound by such provisions. The Participant further acknowledges and agrees
that the restrictive covenants contained in Exhibit B are reasonable and
enforceable in all respects.

 

7

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

8.    Intellectual Property; Assignment of Work Product. Employee shall assign
and does hereby assign to the Key Companies, the entire right, title and
interest (including, but not limited to, rights to prepare derivative works,
adaptations and modifications) for the entire world in and to all work
performed, writings, formulas, designs, models, drawings, recordings,
photographs, design inventions and other inventions whether or not patentable,
patents, copyrights, trade secrets, any other intellectual property rights,
products, technology, and other proprietary rights made, conceived or reduced to
practice or authorized by the Key Companies, either solely or jointly with
others pursuant to or in connection with services rendered under this Agreement
or with use of information, materials or facilities of the Key Companies
received or used by Employee during the term of this Agreement. Employee agrees
to sign, execute and acknowledge or cause to be signed, executed and
acknowledged without cost, but at the expense of the Company, any and all
documents and to perform such acts as may be necessary, useful or convenient for
the purpose of securing to the Company, or its nominees, patent, trademark or
copyright protection throughout the world upon all such writings, formulas,
designs, models, drawings, recordings, photographs, and inventions, whether or
not patentable, patents, copyrights, trade secrets, any other intellectual
property rights, products, technology, and other proprietary rights, title to
which the Company may acquire in accordance with the provisions of this clause.
Employee shall not contest the validity of any invention, any copyright, any
trademark, or any mask work registration owned by or vesting in the Key
Companies under this Agreement.

9.    Consultation with Legal Counsel; Entire Agreement. Employee acknowledges
and agrees that Employee has been provided a reasonable time to review this
Agreement with legal counsel and to consider the terms and provisions of this
Agreement. Both parties acknowledge and agree that they are voluntarily entering
into this Agreement, after consultation with their legal counsel if so desired.
This Agreement (together with any equity agreements pursuant to which equity is
granted to Employee) contains the entire agreement between Employee and the
Company and may not be amended except by written agreement of Employee and a
duly authorized representative of the Company. This Agreement supersedes any and
all prior agreements and understandings between Employee and the Company
regarding any and all aspects of his employment relationship with the Company
and any of its affiliates, whether written or oral, including the Prior
Agreement.

10.  Withholding and Certain Tax Matters. Employee acknowledges and agrees that
any or all payments under this Agreement may be subject to reduction for tax and
other required withholdings.

 

  (a)

Interpretation of Agreement. To the fullest extent possible, the terms of this
Agreement shall be construed and administered so that no amount is includable in
Employee’s gross income under Section 409A of the Code, and those sections of
the Agreement relating to timing of payments shall be effective as of the
Commencement Date (as defined in the Prior Agreement).

 

  (b)

Payment Schedule. Notwithstanding any provision of this Agreement, if the
payment of any amount under this Agreement would cause an amount to be included
in Employee’s gross income under Section 409A of the Code because

 

8

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

  the timing of such payment is not delayed as provided in Section 409A(a)(2)(B)
of the Code, then any such payments that Employee would otherwise be entitled to
during the first six months following the date of Employee’s separation from
service shall be accumulated and paid on the date that is six months after the
date of Employee’s termination of employment (or if such payment date does not
fall on a business day of the Company, the next following business day of the
Company), or such earlier date upon which such amount can be paid without
causing any amount to be included in Employee’s gross income under Section 409A
of the Code.

11.  Governing Law. Any dispute concerning Employee’s employment or this
Agreement will be governed and construed exclusively in accordance with the laws
of Texas applicable to agreements made and performed entirely within such state,
without giving effect to any choice or conflicts of laws principles, with venue
of any dispute arising out of or related to this Agreement or to Employee’s
employment exclusively found in Harris County, Texas.

12.  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto, which in his case shall include his estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees.

13.  Counterparts. This Agreement may be executed in duplicate counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one agreement.

SIGNATURE PAGE FOLLOWS

 

9

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

KEY ENERGY SERVICES, INC.

By:

  /s/ J. Marshall Dodson   J. Marshall Dodson   President and Chief Executive
Officer

ACCEPTED AND AGREED:

 

/s/ Nelson Haight Nelson Haight Senior Vice President, Chief Financial Officer &
Treasurer

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Change of Control

“Change of Control” shall mean:    

 

(a)

Except as provided below, the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction or event (a “Business
Combination”) involving the Company, unless immediately following such Business
Combination: (i) the holders of the Company’s voting securities immediately
prior to the Business Combination hold at least 50% of the total voting power of
(y) the entity resulting from such Business Combination (the “Surviving Entity”)
or (z) if applicable, the parent company that directly or indirectly has
beneficial ownership of at least 95% of the voting power, and (ii) at least a
majority of the members of the board of directors of the parent (or, if there is
no parent, the Surviving Entity) following the consummation of the Business
Combination were incumbent directors of the Board at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination;

 

(b)

the consummation of a sale of all or substantially all of the Company’s assets;
or

 

(c)

the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

 

(d)

Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 bankruptcy proceeding (a “Bankruptcy Plan”); and provided, further,
none of (a) the facts or circumstances giving rise to the commencement of, or
occurring in connection with, any case filed for the Company or its debtor
affiliates under Chapter 11 of the bankruptcy code, (b) the issuance of shares
of common stock of the Company reorganized pursuant to a Bankruptcy Plan, or
(c) implementation or consummation of any other transaction pursuant to a
Bankruptcy Plan shall constitute a “Change of Control.” Notwithstanding the
occurrence of any of the foregoing events described above which would otherwise
result in a Change in Control, the Board may determine in its discretion, if it
deems it to be in the best interest of the Company, that an event or events
otherwise constituting a Change in Control shall not be considered a Change in
Control. Such determination shall be effective only if it made by the Board
prior to the occurrence of an event that otherwise would be or likely would lead
to a Change in Control; or after such an event if made by the Board, a majority
of which is composed of directors who were member of the Board immediately prior
to the event that otherwise would be or probably would lead to a Change in
Control.

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

EXHIBIT B

PROTECTION OF INFORMATION; NON-COMPETITION; NON-SOLICITATION

1. Non-Disclosure of Confidential Information. In the course of the
Participant’s employment with the Company or any of the Company’s direct or
indirect subsidiaries (collectively, “subsidiaries” or each a “subsidiary”), and
the performance of the Participant’s duties on behalf of the Company or any of
its subsidiaries, the Participant will be provided with, and will have access to
Confidential Information (as defined below). In consideration, and as a
condition, of the Participant’s receipt of and access to Confidential
Information, and as a condition of the Company’s entry into this Agreement, the
Participant, both during the course of the Participant’s employment with the
Company or any of its subsidiaries and thereafter, shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company or its
subsidiaries or with the express written consent of the Chief Executive Officer
or the General Counsel of the Company. The Participant shall follow all Company
policies and protocols regarding the security of all documents and other
material containing Confidential Information (regardless of the medium on which
such Confidential Information is stored). This Section 1 shall apply to all
Confidential Information, whether known or later to become known to the
Participant during the period that the Participant is employed or affiliated
with the Company or any of its subsidiaries.

2. Permitted Disclosures. Notwithstanding the foregoing, or any other provision
of this Agreement or the Plan:

(a) the Participant shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is:
made (A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (iii) protected under the whistleblower provisions
of applicable law;

(b) in the event the Participant files a lawsuit for retaliation by the Company
or any of its subsidiaries for the Participant’s reporting of a suspected
violation of law, the Participant may (i) disclose a trade secret to the
Participant’s attorney and (ii) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if the Participant (A) files
any document containing such trade secret under seal; and (B) does not otherwise
disclose such trade secret, except pursuant to court order; and

(c) nothing shall prevent the Participant from lawfully, and without obtaining
prior authorization from the Company or any of its subsidiaries, (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by the U.S. Securities and Exchange Commission (the “SEC”) or any
other governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law;
(ii) responding to any inquiry or legal process

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

directed to an employee individually from any Governmental Authority;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any Governmental Authorities relating to a possible violation of
law, including providing documents or other confidential information to
Governmental Authorities; or (iv) receiving an award for information provided to
the SEC or any other Governmental Authority. Neither the Plan nor this Agreement
(nor any other agreement between the Participant and the Company or a subsidiary
of the Company) shall be construed or applied to require the Participant to
obtain prior authorization from the Company or any of its subsidiaries before
engaging in any of the foregoing conduct referenced in this Section 2, or to
notify the Company or any of its subsidiaries of having engaged in any such
conduct.

3. Definition of Confidential Information. As used herein, “Confidential
Information” means all non-public or proprietary information of, or related to,
the Company or any of its subsidiaries, including, without limitation, all
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that (i) are acquired by or disclosed to
the Participant during the period that the Participant is or has been employed
or affiliated with the Company or any of its subsidiaries (whether acquired or
disclosed during business hours or otherwise and whether acquired or disclosed
on the Company’s premises or otherwise) or (ii) relate to the businesses or
properties, products or services of the Company or any of its subsidiaries
(including all such information relating to technical information, including
engineering and scientific research, development, methodology, devices and
processes; formulas and chemical compositions; blueprints, designs and drawings;
financial information, budgets, projections and results; business and marketing
plans, strategies, and programs; employee and contractor lists and records;
business methods, and operating and production procedures; pricing, sales data,
prospect and customer lists and information; supplier and vendor lists and
information; terms of commercial contracts, as well as all such information
relating to corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or acquisition
targets or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks). Moreover, all
documents, presentations, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, data, models and all other writings or
materials of any type including or embodying any Confidential Information shall
be the sole and exclusive property of the Company or any of its subsidiaries and
is subject to the same restrictions on disclosure applicable to all Confidential
Information as set forth above. Confidential Information does not include any
information that is or becomes generally available to the public other than as a
result of a disclosure or wrongful act of the Participant or any of the
Participant’s agents or which was known to the Participant prior to his or her
employment with the Company.

4. Non-Competition; Non-Solicitation.

(a) In granting the Restricted Stock Unit Award to the Participant, the Company
provides the Participant a further incentive to build the Company’s goodwill

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

and links the Participant’s interests to the Company’s long-term business
interests. As an inducement for the Company to grant the Restricted Stock Unit
Award and enter into this Agreement, and in order to protect the Confidential
Information, and the Company’s and its subsidiaries goodwill, the Participant
voluntarily agrees to the covenants set forth in this Section 4(a). The
Participant agrees and acknowledges that the limitations and restrictions set
forth herein, including the geographical and temporal restrictions on certain
activities, are reasonable in all respects and not oppressive and are material
and substantial part of the Company’s willingness to enter into this Agreement,
and are intended and necessary to protect the Company’s and its subsidiaries’
Confidential Information, goodwill, and substantial and legitimate business
interests.

(b) The Participant agrees that during the Prohibited Period, the Participant
shall not, without prior written approval of the Company, directly or
indirectly, for the Participant, or on behalf of or in conjunction with any
other person or entity of whatever nature:

(i) engage in or carry on within the Market Area in competition with the Company
or any of its subsidiaries in any aspect of the Business, which prohibition
shall prevent the Participant from directly or indirectly owning, managing,
operating, becoming an officer, director, employee or consultant of, or
otherwise being affiliated with any person or entity primarily engaged in, or
planning to primarily engage in, the Business in the Market Area (x) in any
capacity if the Participant is a Vice President or above at the Company and
(y) in any capacity in which the Participant’s duties are the same or similar to
those performed for the Company or any of its subsidiaries if the Participant is
below the level of a Vice President at the Company; for purposes of this
provision, “primarily engage” means that at least twenty percent (20%) of the
gross revenue of a person or entity’s business is from business directly
competitive with the Business;

(ii) appropriate any Business Opportunity of, or relating to, the Company or any
of its subsidiaries located in the Market Area;

(iii) within the Market Area, solicit, canvass, approach, encourage, entice or
induce any (i) current customer or supplier of the Company or any of its
subsidiaries with whom or which the Participant had contact in the last 24
months of his or her employment with the Company or its subsidiaries,
(ii) Prospective Customer or Supplier with whom or which the Participant had
contact in the last 6 months of his or her employment with the Company or its
subsidiaries or (iii) any such customer, supplier or Prospective Customer or
Supplier about whom or which the Participant obtained Confidential Information
to cease or lessen such customer’s or supplier’s or Prospective Customer’s or
Supplier’s business with the Company or any of its subsidiaries in the Business;

(iv) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company or any of its subsidiaries to terminate his, her or
its employment or engagement therewith, excluding general advertisements and
solicitations not targeted at the employees or contractors of the Company or its
subsidiaries; or

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

(v) employ or cause any other person or entity to employ any person who was an
employee or contractor of the Company or any of its subsidiaries in the past six
(6) months.

Notwithstanding the above referenced limitations in Sections 4(b)(i), 4(b)(ii)
and 4(b)(iii), such limitations shall not apply following the termination of the
Participant’s employment with the Company and (as applicable) any of its
subsidiaries in those portions of the Market Area located within the State of
Oklahoma. Instead, the Participant agrees that, during the portion of the
Prohibited Period that occurs after the Participant is no longer employed by the
Company or any of its subsidiaries, the restrictions on the Participant’s
activities within those portions of the Market Area located within the State of
Oklahoma (in addition to those restrictions set forth in Sections 1 and 4(b)(iv)
herein) shall be as follows: the Participant will not directly or indirectly
solicit the sale of goods, services, or a combination of goods and services from
the established customers of the Company or any of its subsidiaries.

(c) For purposes of this Section 4, the following terms shall have the following
meanings:

(i) “Business” means the business and operations that are the same or similar to
those performed by, or planning to be performed by, the Company or any of its
subsidiaries and for which the Participant obtained Confidential Information or
had direct or indirect responsibilities during the period of the Participant’s
employment with the Company or any of its subsidiaries, which business and
operations include (if Participant obtained Confidential Information or had
direct or indirect responsibilities with respect to such business and operations
on behalf of the Company or any of its subsidiaries during the period of his or
her employment) without limitation: rig-based and coiled tubing-based well
maintenance and workover services, well completion and recompletion services,
fluid management services, and fishing and rental services.

(ii) “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii) “Market Area” means (a) onshore land areas in the Continental United
States within seventy-five (75) miles of any location that the Participant was
either based or performed material services on behalf of the Company or any of
its subsidiaries and (b) each of the following basins and oil and gas shale
plays: Bakken, Barnett, Denver-Julesberg, Eagle Ford, Fayetteville, Granite
Wash, Haynesville, Marcellus, Mississippi Lime, Niobrara, Permian, Powder River,
SCOOP, STACK, Tuscaloosa, Williston, and Woodford; provided, however, that a
basin or play shall not be included within the Market Area if (1) the
Participant

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

had no direct or indirect responsibilities with respect to such basin or play
during the last 24 months of the Participant’s employment or engagement with the
Company or any of its subsidiaries, or (2) the Participant obtained no
Confidential Information with respect to the Company’s or any of its
subsidiaries’ Business in such basin or play.

(iv) “Prohibited Period” shall mean the period during which the Participant is
employed by the Company or any of its subsidiaries and continuing for a period
of twelve (12) months following the date that the Participant is no longer
employed by the Company or any of its subsidiaries shall mean the period during
which the Participant is employed by the Company or any of its subsidiaries and
continuing for a period of months equal to the monthly base salary amount
received by Participant as severance following the date that the Participant is
no longer employed by the Company or any of its subsidiaries; provided, however,
in no event shall the Prohibited Period exceed twelve (12) months following the
date that the Participant is no longer employed with the Company. For example,
if a Participant receives six (6) months base salary as severance, the
Prohibited Period for such Participant will be six (6) months following the date
that the Participant is no longer employed with the Company or any of its
subsidiaries. Notwithstanding the foregoing, the Prohibited Period with respect
to Section 4(b)(iv) of this Appendix A shall always be a period of twelve
(12) months.

(v) “Prospective Customer or Supplier” shall mean, any person whom the Company,
has, within the six (6) months prior to the termination of Participant’s
employment with the Company or its subsidiaries, offered (by means of a personal
meeting, telephone call or targeted letter or written proposal, or other similar
communication) to, in the case of a customer, provide services competitive with
the Business or, in the case of a supplier, obtain services from such supplier.

(d) Return of Confidential Information. Upon the termination of the
Participant’s employment with the Company or any of its subsidiaries, and at any
other time upon request of the Company, the Participant shall promptly surrender
and deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information (including any
Company-issued computer, mobile devise or other equipment) in the Participant’s
possession, custody or control and the Participant shall not retain any such
document or other materials or property.

(e) Specific Performance. Because of the difficulty of measuring economic losses
to the Company and its subsidiaries as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that would be
caused to the Company and its subsidiaries for which it would have no other
adequate remedy, the Participant agrees that the Company and each of its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or its subsidiaries’ exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company and its subsidiaries, at law and equity.

 

Employment Agreement of Nelson Haight



--------------------------------------------------------------------------------

(f) Severability. The covenants in this Appendix A to the Agreement are
severable and separate, and the unenforceability of any specific covenant (or
any portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Participant and the
Company that such restrictions be enforced to the fullest extent which the
arbitrator deems reasonable and this Agreement shall thereby be reformed.

(g) Third-Party Beneficiaries. Each of the Company’s subsidiaries that is not a
signatory hereto shall be a third-party beneficiary of the Participant’s
representations, covenants and obligations set forth in this Appendix A and
shall be entitled to enforce such representations, covenants and obligations as
if a party hereto.

 

Employment Agreement of Nelson Haight